4 N.Y.2d 935 (1958)
In the Matter of Harold Robbins et al., Appellants,
v.
Joseph Schechter, as Chairman of the City Civil Service Commission, City of New York, et al., Respondents, and Elmer C. Cone et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Argued February 25, 1958.
Decided May 15, 1958.
Murray A. Gordon for appellants.
Milton M. Mokotoff for John D. Sullivan and others, amici curię, in support of appellants' position.
Peter Campbell Brown, Corporation Counsel (Anthony Curreri, Seymour B. Quel and Albert Cooper of counsel), for respondents.
Samuel Resnicoff for intervenors-respondents.
Orest V. Maresca for Ferdinand Catalano and others, amici curię, in support of respondents' position.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, without costs; no opinion.